 POSTAL WORKERS LOCAL
 
886
 
358 NLRB No. 36
 
287
 
American Postal Workers Union, Local 886 
and
 
Sheryl Bishop
.
 
 
Case 17

CB

006651
 
April 
2
7
, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
F
LYNN
,
 
A
ND
 
B
LOCK
 
On December 15, 2011, Administrative 
Law Judge 
George Carson II issued the attached decision.  The Ac
t-
ing General Counsel filed exceptions and a supporting 
brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel. 
 
The Board has consider
ed the decision and the record 
in light of the exceptions and brief and has decided to 

1
 
and conclusions and 
to adopt the recommended Order. 
 
ORDER
 
The recommended Order of the administrative law 
judge 
is
 
adopted and t
h
e complaint is dismissed. 
 
 
Michael E. Werner, Esq., 
for the General Counsel
.
 
Mr. David James
, for the Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
G
EORGE 
C
ARSON 
II,
 
Administrative Law Judge. This case 
was tried in Salina, Kansas, on October 20, 2011, pursuant to a 
complaint that issued on August 19, 2011.
1
 
The complaint a
l-
leges that the Respondent violated Section 8(b)(1)(a) and (2) of 
the National Labor Relations Ac
t (the Act) by excluding the 
Charging Party from grievance settlements because she was not 
a member of the Union, informing employees that the Union 
would not file grievances for nonmember unit employees, and 
requesting that the Employer exclude the Chargi
ng Party from 
                                        
                  
 
1
 
The 
Acting General Counsel
 
has excepted to some of the judge

s 
credibilit
y 
findings.  The Board

s established policy is not to overrule 
an administrative law judge

s credibility resolutions unless the clear 
preponderance of all the relevant evidence convinces us that they are 
incorrect.  
Standard Dry Wall Products
, 91 NLRB 544
 
(1950), enfd. 
188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record 
and find no basis for reversing the findings. 
 

 
Union did not 
exclude Charging Party Sheryl Bishop from a class
-
action gri
evance 
settlement because she was not a member of the Union, we reject the 

employees M. Regnier and John Doll in the settlement demonstrates 
that the Union included 
in the settlement uni
on
-
member employees 
who were situated similarly to Bishop
.
  
John Doll worked as a window 
clerk, and there is no dispute that window clerks were properly inclu
d-
ed in the settlement.
  
As for 
Regnier
, the evidence fails to demonstrate 
that the Union included 
her 
in the settlement
 
because she was a member 
rather than 
because it had a good
-
faith belief that 
she 
met the inclusion 
criteria.  
  
  
 
1
 
All dates are in 2010
,
 
unless otherwise indicated. The charge in 
Case 17

CB

00
6651 was filed on May 31, 2011, and was
 
amended on 
August 16, 2011.
 
grievance settlements because she was not a member of the 
Union. The answer of the Respondent denies any violation of 
the Act. I find that the Respondent did not violate the Act and 
shall recommend that the complaint be dismissed.
 
On the 
entire record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and the Respondent, I make the follo
w-
ing
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION
 
The Respondent admits that the Board has juris
diction over 
the United States Postal Service pursuant to Section 1209 of the 
Postal Reorganization Act, 39 U.S.C. 
§
 
1209, and that the 
American Postal Workers Union, Local 886 (the Union) 
is
 
a 
labor organization within the meaning of Section 2(5) of the 
A
ct. I find and conclude that the Board has
 
jurisdiction over 
this matter.
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A. Facts
 
The Union represents an appropriate unit consisting of the 
following employees:
 
 
All maintenance employees, motor vehicle employees, posta
l 
clerks, including special delivery messengers merged into the 
clerk craft by memorandum of understanding dated Nove
m-
ber 20, 1997, mail equipment shops employees, material di
s-
tribution centers employees employed by the Employer, but 
excluding managerial a
nd supervisory personnel, professional 
employees, employees engaged in personnel work in other 
than a purely non
-
confidential clerical capacity, security 
guards as defined in Public Law 91
-
375, 1201(2), all Postal 
Inspection Service employees, employees in
 
the supplemental 
workforce as defined in Article 7, rural letter carriers, mail 
handlers, and letter carriers.
 
 
In May, various clerks observed that some of their work was 
being performed by other employees. The individuals perfor
m-
ing the work of the cler
ks included maintenance employees, 
who were in the same unit but not assigned as clerks, letter 
carriers, supervisors, and at least two postmasters from nearby 
post offices. The record does not establish whether understaf
f-
ing of the clerk positions or some
 
other reason necessitated the 
use of other personnel.
 
The Union began filing grievances. Initially, the grievances 
were filed by Union President David James and were specific 
to the violation and the employee on the overtime desired list 
who was deprived 
of work. Relative to that, employees who 
desired to work available overtime signed a list confirming that 
they desired to work available overtime. Because individuals 
other than clerks were performing their work, the income of 
those clerks was diminished.
 
In June, Steward Kyle James, who is not related to President 

l-
ity for filing grievances relating to the work of clerks being 
performed by individuals who were not clerks. He created a 
document ti

-
Clerks performing bargaining unit work 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
288
 

place his or her name, the name of the nonclerk performing the 
work, the work being done by the nonclerk, and the time period 
involved.
 
Initial
ly Kyle James filed grievances shortly upon receiving 
the reports, but ultimately combined the reports and filed grie
v-
ances weekly. Attached to each grievance were the documents 
reporting the observed violations and a spread
 
sheet naming the 
employees and 
the number of hours involved. Kyle James e
x-

 
.
 
. I 


Unlike the gr
ievances that David James had filed on behalf of 
clerks on the overtime desired list, Kyle James filed on behalf 
of all clerks whose work areas were being violated. He e
x-

o-
lated, . . . I figured
 
everybody would be evenly distributed in 

only one employee, Kyle James distributed the hours to the 
next employees on the list in accordance with seniority.
 
Two clerks were not included upon any 
spread
 
sheets su
b-
mitted with the grievances, Rebecca (Becky) Hertel and Char
g-
ing Party Sherry Bishop. Kyle James explained that the viol
a-


tel is 
secretary to the manager of postal operations who is domiciled 
in Salina. She is a member of the Union. There is no evidence 
that any clerk ever performed her work, thus her principal a
s-
signment area was not violated, and she was not included in the
 
grievance. Bishop, who has now retired, was the postage due 
clerk. She was not a member of the Union. Kyle James e
x-
plained that he spoke with David James regarding Bishop and 

her area was not
 

 
Supervisor Brian DeVere, with whom Kyle James filed the 
grievances, initially made no response at step 1, thus the grie
v-
ances were elevated to step 2. At some point thereafter, the 
p
ostmaster directed DeVere to grant the grievances. Revie
w of 
the documentary evidence suggests that this occurred in late 
July. Regardless of when the directive was given, it is undi
s-
puted that the Postal Service agreed to pay for the time that the 
work of the clerks was being performed by nonclerks. Payment 
wa
s not made immediately. Although Supervisor DeVere 
granted the grievances, he took no action to make payment.
 
Supervisor Troy Rathbun had been working only on wee
k-
ends for several months. When he returned to full
-
time work, 
shortly after Thanksgiving, he w
as assigned the task of prepa
r-
ing the necessary paperwork in order to pay the unpaid grie
v-
ances. He did so.
 
The grievances were actually paid on December 24. Prior to 
the actual payment of the grievances, there were various events 
and conversations that we
re precipitated by a comment made 
by a clerk who Brad Johnson, president of the National Assoc
i-


Kittrell
.
 

ormed him 


n-


 

 

member of the Union, was not included in the grievances. Ke
v-
in Risby was not a member of the Union and was included in 
the grievances and settlement. Risby 
was a former letter carrier 
who transferred into the clerk unit. Kittrell had no involvement 
in the grievance process. He did not testify, thus the record does 
not reflect the basis for his erroneous report.
 
After learning of the settlement, Johnson mentio
ned it to S
u-

not complete. He recalled that Rathbun, who was his superv
i-

pending, and I asked him if he had heard about the clerk grie
v-



testimony confirms that Johnson did make further comments.
 
Rathbun repo

clerks was boasting about a Christmas bonus in the form of a 
grievance settlement that all clerks were going to get except for 

Johnson testified Kittre
ll told him, it would appear that Johnson 


c-
tions.
 
Rathbun, without speaking with David James, Kyle James, 
or any other representative of Amer
ican Postal Workers Union, 

v-
ance, effectively filing a second grievance that included Bis
h-
op. He did so because he understood that Kansas
 
was a right
-
to
-
work S
tate and 

ented equally 
and I was trying to prevent a problem with getting the U
n-

 
Shortly after the submission of the second grievance, the 
p
ostmaster at Salina, who is not named in the record and who 

 
grievance and 

directive and withdrew the grievance that he had filed. 
As a
l-
ready noted, Rathbun recalled that Johnson told him that 

were going to get

consi
stent with the facts insofar as it is clear that Rathbun 
withdrew the second grievance before payment was made. 
The directive to Rathbun from the 
p
ostmaster had to have o
c-
curred prior to December 24.
 

d 
grievance, President David James spoke with him, questioning 
why he had filed the second grievance. Rathbun explained that 
he understood that Kansas was a right
-
to
-
work 
S
tate and that he 
was just trying to keep everybody out of trouble. David James 
infor

Rathbun, in a sentence that did not mention David James by 

[i]
t was mentioned that she was a nonu
n-
ion member and that they were filing on behalf of union me
m-
bers and that if she w
anted to be included, she could file her 

 
 POSTAL WORKERS LOCAL
 
886
 
 
289
 
Rathbun did not name David James when he testified 

m-

the information that prompted his filing a
 
second grie
v-
ance because Kansas was a right
-
to
-
work 
S
tate. David 
James denied that he ever stated that he would not repr
e-
sent a nonmember, and I credit that denial. I am satisfied 

Johnson reported to him w
hat he had heard from Kittrell. I 


m-

grievances included nonmember Kevin Risby and excluded 
B
ecky 
Hertel
, a member of the Union.
 
Counsel for the General Counsel argues that the inclusion of 


o-
ceeds of the settlement was an effort
 
to persuade the new e
m-

Risby was included because he was a clerk whose area of work 

t-
ed.
 
Rathbun admitted, with regard to Bishop, that Da
vid James 

d-


second grievance came from the Union, Rathbun repeat


 


p-
resenting Sherry [Bishop] and accused me of telling manag
e-

onded that he did 


Rathbun that he had heard that all clerks were going to get paid 
except for Bishop nor did he tell him that the 
clerk who had 
reported that to him also told him that that Bishop was not i
n-

 
Johnson claims that the Union placed a letter on the 
u
nion 
bulletin board accusing Johnson of coercing management into 
paying Bishop. The l
etter was not placed into evidence and 
there is no testimony regarding its specific wording. Johnson 
confronted David James with regard to the letter, stating that it 

them to pay her, then w


 
The letter was purportedly reposted, and Johnson again co
n-

v-


for a nonunion member and 


-
examination, Joh
n-
son stated that the comment relating to filing a grievance for a 


d-


David James credibly denied that he ever stated that he would 
not represent a nonmember. As already noted, the clas
s action 
grievance included nonmember Risby, and, as hereinafter di
s-
cussed, David James had, at some point in the past, resolved a 
situation on behalf of Bishop even though she had refused to 
file a grievance.
 
David James, in addition to being president of
 
Local 886, is a 

all postal emplo
y-
ees from the Nebraska border all the way to 50 miles 

he represented two nonmembers who had been removed 


 
When 




asked whether
 

in this grievance because she is not a union memb


 
I credit the testimony of David James. The settled grie
v-
ances included nonmember Kevin Risby.
 
Risby joined the 
Union on December 18, but all of the grievances that included 
him had been granted prior to that date and hi
s name appears on 
the spread
 
sheets contemporaneously filed with the grievances, 
which was well before he joined the Union.
 
Charging Party Sheryl Bishop was the postage due clerk. She 

certified and 
registered mail, for which she was responsible, 
were kept. The cage was secured 


Bishop, to whom she is not related, performed that work, 
and she did so only when Sheryl Bishop wa
s absent. No 

 
Bishop learned of the grievance settlement in December 
from President Johnson of the Letter Carriers who told her that 


 

not testify to his conversation with Bishop, thus it is unclear 


 
Bishop did not make any complaint to the Union. She recalls 
that, abou
t a week or two after she leaned of the settlement, 
David James approached her and told her that the Union was 


else to say about 

 
On cross
-
examination by David James, Bishop was asked 



that never happe

 
The class
-
action grievances filed by Kyle James included o
n-
ly clerks whose work areas had been violated. David James 

Johnson was giving her wrong information, 
and I felt that I 

y-


v-

 
out that, 



 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
290
 
David James, in uncontradicted testimony, recalled that at 
some point in the past Bishop had complained to him 
that she, 
who was not on the overtime desired list, was being required to 
work mandatory overtime. He asked whether she wanted to file 


p
ostmaster of her 
c
omplaint, pointing out that there were clerks on the overtime 

maximum hours of overtime that they could be assigned. The 
p

e-

vid James then reported what he had done to 
Bishop.
 
B. Analysis and Concluding Findings
 
The complaint alleges that the Respondent Union violated 
Section 8(b)(1)(a) of the Act by excluding Bishop from the 
monetary settlement of the grievances because she wa
s not a 
member of the Union and informing employees that the Union 
would not file grievances on behalf of employees who were not 
members of the Union and violated Section 8(b)(2) of the Act 
by requesting that the Postal Service exclude Bishop from the 
grie
vance settlements.
 
There is not a scintilla of evidence that the Union requested 
that the Postal Service exclude Bishop from the settlement. 
Rathbun confirmed that David James told him that, although 

 
Service 



made any request that the Postmaster, who did not testify, d
i-
r
ect Rathbun to remand the grievance that he had amended. I 
shall recommend that this allegation be dismissed.
 
I address the conversation between President David James 
and Supervisor Troy Rathbun only as it relates to motivation 
insofar as Rathbun was a sup
ervisor, not an employee. I have 

that she [Bishop] was a non
-

the testimony of Rathbun that David James also said that the 


statement was contrary to the facts. The grievances included 
nonmember Kevin Risby.
 
I have not credited the testimony of Johnson, who is an e
m-

nonunion member and he would not.

-
examination, 



 
union steward . . . 
and 
 

 
 
file 
 
a 
 
grievance on 
 

I shall recommend that the allegation that David 
James stated that the Union would not file grievances on behalf 
of employees who were not members of the Union be di
s-
missed.
 
The central issue in this case is whether the Union failed to 
fairl
y represent Charging Party Sheryl Bishop because of her 
nonmembership in the Union. So long as a union acts in good 
faith, it is endowed with a wide range of reasonableness in the 
performance of its duties. As the Supreme Court recognized in 
Ford Motor Co.
 
v. Huffmann
, 345 U.S. 330, 335 (1953), 

which the terms of any negotiated agreement affect individual 
employees and classes of employees. The mere existence of 
such differences does not make th
em invalid. The complete 

See also 
Air Line Pilots v. O'Neil
, 499 U.S. 65 (1991).
 
This principle was reiterated in 
Firemen & Oilers Local 320 
(Philip Morris, U.S.A.)
, 323 NLRB 89 (1997), in 
which the 

irrational or arbitrary, or in bad faith or based on impermissible 
considerations, there is no breach of its duty of fair represent
a-

.
 
at 91.
 
The criterion for inclusion in
 
the class action grievances 
herein was a violation of work assignments or overtime which 
determined the identity of the employees to be compensated. 

and she was not deprived of overtime insofar 
as she was not on 
the overtime desired list.
 


e-

requested the Union to file a gr
ievance on her behalf, and the 
Union never refused to do so. James credibly testified that




 
Kittrell, who asserted to John
son that Bishop was not inclu
d-

r-
tion was simply an erroneous assumption. Kittrell had no i
n-
volvement in the grievance process. There is no evidence that 
he spoke with David James or Kyle James, t
he steward who 
filed the class action grievances. The testimony of David James 
and Kyle James establish that his assumption was incorrect.
 
The Union did not unlawfully exclude Bishop from the class
-
action grievances. The work area of member Becky Hertel wa
s 
not violated, and she was not included in the class
-
action grie
v-
ances. Nonmember Sheryl Bishop admitted that her work area 
was not violated, and she was not included. Bishop did not seek 
to file a grievance, and the Union did not fail or refuse to repr
e-
s
ent her.
 
C
ONCLUSION OF 
L
AW
 
The Respondent did not violate the National Labor Relations 
Act.
 
 POSTAL WORKERS LOCAL
 
886
 
 
291
 
On these findings of fact and conclusion of law and on the 
entire record, I issue the following recommended
2
 
                                        
                  
 
2
 

Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
ORDER
 
The complaint is dismissed.
 
                                        
                                        
            
 
Board and all 
objections to them shall be deemed waived for all pu
r-
poses.
 
 
